Reed, J.,
delivered the opinion of the court.
James Ivy filed a bill to recover from the Household of Ruth, the woman’s branch of the Odd Fellows’ Benefit Association, the amount of a benefit certificate issued upon the life of Millie Scott, who died December 5, 1909. He claims to have had an agreement with Millie Scott, whereby he was* to pay her initiation fee and dues as a member of the fraternal order of the Household of Ruth, and to provide for her as long as she should live, and in consideration thereof, she would have her benefit certificate in the order, made payable to him.
*433In his testimony, when he was asked whether he had an agreement with Millie Scott' relative to the policy, he answered as follows: “Yes; I had one. I agreed with her to pay her premiums, initiation fee, and to take care of her as long as she should live if she would make the policy over to me.” And when asked if he had paid the assessments on the policy, and for how long, - he answered: “Yes, sir. I paid the assessments, one dollar per month, for something like three years. I don’t remember the exact date at which I quit paying; but I paid until I received a letter to the effect that she. had been suspended from the lodge. After that I did not pay any more assessments.” He states in his testimony that he supported her until a few months before her death. It is also shown by his testimony that he had a. suit at law with Millie Scott, and that there was trouble between them after the issuance of the benefit certificate and before her death.
It appears that Millie Scott was suspended from the lodge.of the order because she “gave away the secrets thereof,” and that she did not make any effort to be reinstated. James Ivy knew of this suspension. When asked if he knew that Millie Scott was not a member in good standing of the lodge before she died, he answered: “Yes, sir; I knew that. When I came home I learned that she had been suspended.” And he stated that he knew the suspension was for telling the secrets of the lodge, and that he had been told by officers of the lodge that neither he, nor any one else, would get anything under the policy because of her suspension, and that he knew the policy had lapsed. He says that when he learned of the suspension he did not pay any more money, and that he notified the merchant, who was paying the assessments for him, that the lodge would not receive his money.
Millie Scott, before her death, attempted to change the beneficiary in her certificate by surrendering the pol*434icy which contained the name of James Ivy as a beneficiary, and having issued another policy, naming George Hines and Jim Sanders as beneficiaries. This last-named policy is marked “Rejected,” and the beneficiaries therein, George Hines and Jim Sanders, testified that they did not claim any right to a collection of the amount named therein. It appears, however, that the two last named, after the suspension or expulsion of Millie Scott, paid to the grand secretary and treasurer of the association certain amounts, which he testified was to be held.by him to be applied as dues and assessments in event of the reinstatement of Millie Scott in accordance with the rules and regulations of the order. It seems that this reinstatement may be made upon proper showing within twelve months after the suspension. There is in the record testimony of two parties, who called upon the grand secretary and treasurer after the insured’s death, to the effect that he said that Hines and Sanders had paid Millie Scott’s assessments.
The benefit certificate upon which the action is based provides that the amount should be paid “upon condition that said member complies with the laws, rules, and regulations now governing this association, or that may hereafter be enacted for its government, and is in good standing and financial in the O. F. B. A. at the time of his or her death.” The constitution and by-laws of the association contain a provision that a member who is suspended or expelled forfeits his membership in tbe order, and dying shall not be entitled to have paid to Mm the death benefit. Another rule of the association is that no benefit shall be paid on 'any policy or contract, where a member has been expelled or suspended from his subordinate lodge.
It is shown by the testimony that Millie Scott had .been suspended or expelled from the order before her death, that she had made no effort, by appeal or otherwise, to be reinstated, and that when she died she was not in *435good standing. This being so, the law of the order clearly provides that in snch case a member shall forfeit his rights of membership in the association, and that the payment of a benefit certificate shall thereby he avoided.
In discussing the law relative to the suspension or expulsion of a member by a mutual benefit association, it is stated in 29 Oyc. 201, as follows: ‘ ‘ The decisions of the order in admitting members, and in discipling, suspending, or expelling them, are of a quasi judicial nature, with which the courts will not ordinarily interfere, except, in connection with property rights, to ascertain whether the proceeding was pursuant to the rules and laws of the order, and in good faith,.and whether there was anything in the proceeding in violation of the laws of the land. Especially is this so where the question is sought to be raised collaterally in an action for the recovery of benefits.”
If the proceedings to determine whether members of mutual benefit societies should be expelled or suspended are properly conducted, in accordance with the rules of the order, ordinarily courts will' not interfere with the conclusions found. On this subject, we make the following quotation from Bacon, on Benefit Societies and Life Insurance (3d Ed.), par. 442, p. 1129: .“If the lodge or expelling tribunal has jurisdiction, if the by-laws defining the offense and punishment are valid, and the proceedings of the lodge, or its tribunal, are regular, the action thus taken is final. Neither courts of law nor those of equity will in such case examine into the merits of the case. The only questions to be considered are: (1) Did the lodge, or its tribunal, have jurisdiction and proceed regularly? (2) Was the by-law establishing the offense and prescribing the punishment valid? If these questions be answered affirmatively, the civil courts will proceed no further.”
There is nothing in the record to show that the proceeding of the lodge whereby Millie Scott was suspended *436were irregular, or that they were not according to the rules of the organization. On the other hand, we conclude from all the information before us that the lodge had authority to punish her for betraying the secrets of the order, and that its proceedings in determining her guilt were regular. "We do not see that this court now can interfere with the action of the lodge, or declare the same ineffective.
We know that in some cases an insurance company may, by the receipt of premiums or assessments, waive the breach of conditions of the policy and be estopped from alleging such breach as a ground of forfeiture thereof. The chancellor in this case appears to have decided that the grand secretary and treasurer received the payments made by Hines and Sanders as dues or assessments owing the order by Millie Scott. We cannot agree that a consideration of all the testimony in the record establishes this to be so. But in this case, it having been shown that Millie Scott was suspended and not in good standing in the lodge, and that this was known by James Ivy, by the parties who made the payments, and by the grand secretary and treasurer, and that such payments were not made by James Ivy, who is now claiming to be the beneficiary in the certificate, we can not conclude that there is any waiver or estoppel on the part of appellant that will prevent it from effectively claiming the breach of the contract, consisting of the acts by Millie Scott which resulted in her suspension or expulsion from the order, as a ground of forfeiture.
It is stated in Bacon on Benefit Societies and Life Insurance (3d Ed.), par. 431, that “the mere receipt of ar-rearages, if something more is to be done, will not amount to a waiver of conditions of reinstatement.” We conclude that Millie Scott, at the time of her death, was not in good standing, and that the benefit certificate issued to her was thereby forfeited, and that the case shown by the record is not sufficient to estop appellant from setting up the forfeiture.
*437We believe that the chancellor erred in rendering judgment in this ease in favor of the appellee for the amount of the benefit certificate, and the case is therefore reversed, and judgment here dismissing the hill of complaint.

Reversed.